UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )1 HARLEYSVILLE SAVINGS FINANCIAL CORPORATION (Name of Issuer) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 Pages CUSIP NO 412 13G Page 2 of 6 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Harleysville Savings Bank 401(k) Plan 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [ ] (b) [ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.0% TYPE OF REPORTING PERSON EP CUSIP NO 412 13G Page 3 of 6 Pages Item 1(a). Name of Issuer: Harleysville Savings Financial Corporation Item 1(b). Address of Issuer's Principal Executive Offices: 271 Main Street Harleysville, Pennsylvania 19438 Item 2(a). Name of Person Filing: Harleysville Savings Bank 401(k) Plan (the “Plan”) Item 2(b). Address of Principal Business Office or, if None, Residence: Harleysville Savings Financial Corporation 271 Main Street Harleysville, Pennsylvania 19438 Item 2(c). Citizenship: Pennsylvania Item 2(d). Title of Class of Securities: Common Stock, par value $.01 per share Item 2(e). CUSIP Number: Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is: (f)[X] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). CUSIP NO 412 13G Page 4 of 6 Pages Item 4. Ownership. (a) Amount beneficially owned: 226,494 shares of Common Stock (b) Percent of class: 6.0% (based on 3,779,969 shares of Common Stockissued and outstanding as of December 31, 2012) (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 0 (ii) Shared power to vote or to direct the vote 226,494 (iii) Sole power to dispose or to direct the disposition of0 (iv) Shared power to dispose or to direct the disposition of 226,494 The reporting person is an employee benefit plan subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), with individual accounts for the benefit of participating employees and their beneficiaries. The reporting person’s assets are held in trust by trustees, currently Sanford L. Alderfer, Mark R. Cummins and George W. Meschter (the “Plan Trustees”).The number of shares listed as beneficially owned represents the number of shares of Common Stock held by the Plan and allocated to the accounts of participating employees as of December 31, 2012.In general, participating employees have the power and authority to direct the voting of shares of Common Stock allocated to their account in the Plan.In the event that participating employees do not instruct the Plan Trustees how to vote shares of Common Stock allocated to their account, the shares are generally voted by the Plan Trustees in their discretion, subject to the fiduciary duties of the Plan Trustees and applicable law. Item 5. Ownership of Five Percent or Less of a Class. Not applicable since the reporting entity owns more than 5% of the class. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Dividends on Common Stock allocated to the accounts of participating employees and their beneficiaries, to the extent paid in the form of additional securities, are added to their respective individual accounts.Dividends on Common Stock allocated to the accounts of participating employees and their beneficiaries, to the extent paid in cash, are, at the direction of the Plan Administrator, either (i) credited to the respective individual accounts, or (ii) used to pay principal and interest on outstanding indebtedness incurred by the reporting person to acquire Common Stock. CUSIP NO 412 13G Page5 of 6 Pages Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable since the reporting entity is not a member of a group. Item 9. Notice of Dissolution of Group. Not applicable since the reporting entity is not a member of a group. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP NO 412 13G Page 6 of 6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. This report is not an admission that the Plan Trustees or Plan Administrator is the beneficial owners of any securities covered by this report, and the Plan Trustees and Plan Administrator expressly disclaim beneficial ownership of all shares reported herein pursuant to Rule 13d-4. HARLEYSVILLE SAVINGS BANK 401(K) PLAN January 17, 2013 By: /s/Brendan J. McGill Brendan J. McGill, on behalf of Harleysville Savings Bank as administrator of the Plan
